United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4063
                         ___________________________

                                      James Villa,

                        lllllllllllllllllllllPetitioner - Appellant,

                                            v.

                              United States of America,

                       lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                            Submitted: November 1, 2017
                             Filed: November 14, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       In 2013, James Villa pled guilty to possession with intent to distribute
marijuana and he was sentenced as a career offender to 164 months in prison. In
2015, Villa filed this 28 U.S.C. § 2255 motion, claiming that his sentence violated his
rights under the Due Process Clause because he no longer qualified as a career
offender after Johnson v. United States, 135 S. Ct. 2551 (2015). Johnson held that
the “residual clause” of the Armed Career Criminal Act was unconstitutionally vague.
Villa argued by extension that an identically-worded provision of the Sentencing
Guidelines applied in his case, USSG § 4B1.2(a)(2) (2013), was also
unconstitutionally vague. The district court1 denied relief, and Villa appeals.

      Assuming without deciding that Villa’s claim was not waived in his plea
agreement, Villa is not entitled to relief under § 2255 because the advisory Guidelines
are not subject to a vagueness challenge under the Due Process Clause. Beckles v.
United States, 137 S. Ct. 886, 895 (2017).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-